Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Kedrick Jamel Harris appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harris, No. 1:12-cr-00024-JPJ-RSB-7 (W.D. Va. June 27, 2017). We further deny Harris’ motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court arid argument would not aid the decisional process. AFFIRMED